--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
TRANSITION AGREEMENT


This Transition Agreement (the “Agreement”) is made and entered into as of July
29, 2011 by and between Tractor Supply Company, a Delaware corporation (the
“Company”), and Stanley L. Ruta (“Employee”). The Company and Employee are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”
 
WITNESSETH:
 
WHEREAS, the Company and Employee hereby agree that effective as of July 31,
2011 (the “Effective Date”), Employee will resign from serving as the Executive
Vice President and Chief Operating Officer of the Company;
 
WHEREAS, the Company desires to continue to employ Employee from and after the
Effective Date to perform certain transition services for the Company as set
forth in this Agreement (the “Transition Services”); and
 
WHEREAS, the Parties wish to set forth their respective rights and obligations
in connection with the foregoing.
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter expressed, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:
 
SECTION 1.
 
EMPLOYMENT; DUTIES AND RESPONSIBILITIES
 
1.1 Transition Services. During the Term of this Agreement, the Company hereby
employs Employee, and Employee hereby accepts employment with the Company, to
provide services to effect the orderly transition of his former duties and
responsibilities with the Company and to provide services with respect to
special projects as requested by the Company from time to time. In such
capacity, Employee shall have the title “Vice President, Special Projects” and
report to the Chief Executive Officer of the Company.
 
1.2 Compliance with Law and Standards. Employee shall at all times comply with
all applicable laws, rules and regulations of any and all governmental
authorities and the applicable standards, bylaws, rules, compliance programs,
policies and procedures of the Company of which Employee has knowledge
(including any policies that apply only to executives). Employee further agrees
that Employee will not engage in any conduct which, in the reasonable
determination of the Company, adversely affects the image or business of the
Company or would impair in any material respect Employee’s ability to carry out
Employee’s duties hereunder except as otherwise required by a court, law,
governmental agency or regulation.
 
1.3 Ownership of Developments; Trade Secrets of Others. All copyrights, patents,
trade secrets, or other intellectual property rights associated with any idea,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Employee during the course of his work for the Company, including
past employment and with respect to the services to be provided hereunder
(collectively, the “Work Product”), will belong exclusively to the Company and
will, to the extent possible, be considered a work made by Employee for hire for
the Company within the meaning of Title 17 of the United States Code. To the
extent the Work Product may not be considered work made by Employee for hire for
the Company, Employee agrees to assign, and automatically assign at the time of
creation of the Work Product, without any requirement of further consideration,
any right, title, or interest Employee may have in such Work Product. Upon the
request of the Company, Employee will take further actions, including execution
and delivery of instruments of conveyance, as may be appropriate to give full
and proper effect to such assignment. Employee represents that he is not bound
by, and covenants that he will not enter into, any agreements, either written or
oral, which are in conflict with this Agreement. For purposes of this Section
1.3, the term “Company” also will include any existing or future affiliates of
the Company.
 
SECTION 2.
 
COMPENSATION
 
2.1 Compensation.
 
2.1.1 Base Salary.  From and after the Effective Date and during the Term, the
Company shall pay Employee a base salary at the rate of $10,000 per month,
payable in accordance with the Company’s ordinary payroll policies.
 
2.1.2 Bonus for 2011. During 2011, Employee will continue to participate in the
Company’s 2011 Cash Incentive Plan with no changes to the payout amounts that
may be earned by Employee as a result of Employee’s reduced base salary pursuant
to the terms of this Agreement.  In addition, Employee shall be entitled to
payment, if and when earned, under the grant previously made to Employee for the
2009 plan year of the Company’s Long-term Cash Plan and the banked portion (as
of the Termination Date) of the Company’s Long-term Cash Plan for the 2010 and
2011 plan years (with payout for all three plan years to occur no later than
April 1, 2012). Except as provided herein, the amount and payment of such
awards, if any, shall be made in accordance with the terms of the respective
plans.
 
2.1.3 Equity Grants.  Employee shall not be entitled to receive awards after the
Effective Date under any of the Company’s equity incentive plans.  Outstanding
equity-based awards granted to Employee prior to the Effective Date shall
continue to vest in accordance with their respective terms until the Termination
Date. Outstanding equity-based awards scheduled to vest following the
Termination Date shall be accelerated to vest as of the Termination Date (unless
Employee voluntarily quits employment before February 15, 2012, or Employee is
terminated by the Company for Cause).  In addition, notwithstanding the
provisions of the applicable option award agreements, options granted to
Employee shall be exercisable until the earlier of (i) the first anniversary of
the Termination Date and (ii) the date on which such option expires in
accordance with the provisions of the applicable award agreement, except in the
event of Employee’s death, disability or termination for Cause in which case
exercisability shall be governed by the applicable award agreements. In
addition, Employee agrees that any incentive stock options shall not be eligible
for the special tax treatment accorded incentive stock options and instead shall
be treated as “non-qualified stock options” under the Internal Revenue Code of
1986, as amended (the “Code”).
 
2.1.4 No Additional Compensation.  Employee acknowledges that, except as
expressly provided Section 2.3 or otherwise in this Agreement, Employee will not
receive nor is he entitled to any additional compensation, severance or
benefits.
 
2.2 Expenses. The Company will reimburse Employee for all reasonable, documented
expenses of types authorized by the Company and incurred by Employee in the
performance of his duties hereunder. Employee will comply with such budget
limitations and approval and reporting requirements with respect to expenses as
the Company may establish from time to time.  To the extent that the
reimbursement of expenses under this Section 2.2 shall constitute deferred
compensation under Section 409A of the Code, such expenses shall be reimbursed
in accordance with Section 1.409A-3(i)(1)(iv) of the Treasury Regulations.  For
the avoidance of doubt, the amount of expenses eligible for reimbursement under
this Section 2.2 in any given year shall not affect the expenses eligible for
reimbursement in any other year.
 
2.3 Benefits and Vacation.  During the Term, the Company shall provide the
Employee with employee and fringe benefits under any and all employee benefit
plans and programs which are from time to time generally made available to the
executive officers of the Company and for which Employee remains eligible
pursuant to the terms of those plans and programs.  In addition, the Company
shall reimburse Employee for COBRA premiums during the eighteen-month period
beginning on the Termination Date.  Nothing in this Agreement shall require the
Company to maintain such plans or programs nor prohibit the Company from
terminating, amending or modifying such plans and programs, as the Company, in
its sole direction, may deem advisable.  In all events, including but not
limited to, the funding, operation, management, participation, vesting,
termination, amendment or modification of such plans and programs, the rights
and benefits of the Employee shall be governed solely by the terms of the plans
and programs, as provided in such plans, programs or any contract or agreement
related thereto.  Nothing in this Agreement shall be deemed to amend or modify
any such plan or program.  Employee shall continue to be eligible for vacation
accrual at the same rate in effect prior to the date of this Agreement..
 
SECTION 3.
 
LIMITATION OF LIABILITY
 
3.1 To the fullest extent permissible under applicable law, neither party shall
have any liability to the other in connection with the performance of the
Transition Services under this Agreement except in connection with breaches of
the express terms of this Agreement or actions or omissions that constitute bad
faith, gross negligence or willful misconduct.
 
SECTION 4.
 
TERM AND TERMINATION
 
4.1 Term. The term (the “Term”) of this Agreement shall begin on the Effective
Date and shall end on February 15, 2012, unless earlier terminated by the
Employee (by reason of Employee’s resignation, death or disability) or by the
Company with or without Cause (such date that the Term ends or is terminated,
the “Termination Date”).
 
4.2 Termination by the Company for Cause. The Company may terminate this
Agreement at any time in its sole discretion for Cause.  For purposes of this
Agreement, “Cause” shall mean: (i) the death of Employee; (ii) the permanent
disability of Employee, which shall be defined as the inability of Employee, as
a result of physical or mental illness or incapacity, to substantially perform
his duties pursuant to this Agreement for a period of one hundred eighty (180)
days during any twelve (12) month period; (iii) failure or refusal to carry out
the lawful directions of the Company, which are reasonably consistent with the
responsibilities of Employee’s position; (ii) a material act of dishonesty or
disloyalty related to the business of the Company; (iii) conviction of a felony,
a lesser crime against the Company, or any crime involving dishonest conduct;
(iv) habitual or repeated misuse or habitual or repeated performance of
Employee’s duties under the influence of alcohol or controlled substances; or
(v) any incident materially compromising Employee’s reputation or ability to
represent the Company with the public or any act or omission by Employee that
substantially impairs the Company’s business, good will or reputation.
Notwithstanding the foregoing, to the extent that any of the events, actions or
breaches set forth above are able to be remedied or cured by Employee, Cause
shall not be deemed to exist (and thus the Company may not terminate Employee
for Cause hereunder) unless Employee fails to remedy or cure such event, action
or breach within twenty (20) days after being given written notice by the
Company of such event, action or breach.
 
4.3 Release. In consideration of the Company’s willingness to enter into this
Agreement and the payment of compensation for the Transition Services, Employee
agrees to execute and deliver, within 21 days of the Termination Date, a general
release in the form attached as Exhibit A.
 
SECTION 5.
 
CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION
 
5.1 Non-Competition, Non-Solicitation. Employee hereby covenants and agrees that
during the Term of this Agreement and for a period of three (3) years
thereafter, Employee shall not, directly or indirectly: (i) own any interest in,
operate, join, control or participate as a partner, director, principal, officer
or agent of, enter into the employment of, act as a consultant to, or perform
any services for any entity (each a “Competing Entity”) which has material
operations which compete with any business in which the Company or any of its
subsidiaries is then engaged or, to the then existing knowledge of Employee,
proposes to engage; (ii) solicit any customer or client of the Company or any of
its subsidiaries (other than on behalf of the Company) with respect to any
business in which the Company or any of its subsidiaries is then engaged or, to
the then existing knowledge of Employee, proposes to engage; or (iii) induce or
encourage any employee of the Company or any of its subsidiaries to leave the
employ of the Company or any of its subsidiaries; provided, that Employee may,
solely as an investment, hold not more than five percent (5%) of the combined
voting securities of any publicly-traded corporation or other business entity.
The foregoing covenants and agreements of Employee are referred to herein as the
“Restrictive Covenant.” Employee acknowledges that he has carefully read and
considered the provisions of the Restrictive Covenant and, having done so,
agrees that the restrictions set forth in this Section 5.1, including without
limitation the time period of restriction set forth above, are fair and
reasonable and are reasonably required for the protection of the legitimate
business and economic interests of the Company. Employee further acknowledges
that the Company would not have entered into this Agreement absent Employee’s
agreement to the foregoing.
 
In the event that, notwithstanding the foregoing, any of the provisions of this
Section 5.1 or any parts hereof shall be held to be invalid or unenforceable,
the remaining provisions or parts hereof shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable portions or parts had not
been included herein. In the event that any provision of this Section 5.1
relating to the time period and/or the area of restriction and/or related
aspects shall be declared by a court of competent jurisdiction to exceed the
maximum restrictiveness such court deems reasonable and enforceable, the time
period and/or area of restriction and/or related aspects deemed reasonable and
enforceable by such court shall become and thereafter be the maximum
restrictions in such regard, and the provisions of the Restrictive Covenant
shall remain enforceable to the fullest extent deemed reasonable by such court.
 
5.2 Confidentiality and Non-Disclosure. In consideration of the rights granted
to Employee hereunder, Employee hereby agrees that during the Term of this
Agreement and for a period of three (3) years thereafter he will hold in
confidence all information concerning the Company or its business, including,
but not limited to contract terms, financial information, operating data, or
business plans or models, whether for existing, new or developing businesses,
and any other proprietary information (hereinafter, collectively referred to as
the “Proprietary Information”), whether communicated orally or in documentary or
other tangible form. The parties to this Agreement recognize that the Company
has invested considerable amounts of time and money in attaining and developing
all of the information described above, and any unauthorized disclosure or
release of such Proprietary Information in any form would irreparably harm the
Company.
 
SECTION 6.
 
GENERAL PROVISIONS
 
6.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Tennessee, without
regard to its conflict of laws principle.
 
6.2 Waiver of Breach. The waiver by a party of any breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach of the same or any other provision hereof by that
party.
 
6.3 Severability. The invalidity or unenforceability of any provision of this
Agreement will not effect the validity or enforceability of any other provision.
The parties hereto further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Agreement to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Agreement as limited.
 
6.4 Entire Agreement: Amendments. This Agreement forms the entire agreement of
the parties and supersedes any prior agreements between them with respect to the
subject matter hereof.
 
6.5 Amendment, Modification or Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by Employee and by a duly authorized officer of the Company. No waiver by
any party hereto of any breach by another party hereto of any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.
 
6.6 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties, their successors and their permitted assigns;
provided that Employee shall not assign his rights, duties or obligations
hereunder.
 
6.7 Notice. Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:


To Employee at:
 
Stanley L. Ruta
 
 
 
     
To the Company at:
 
Tractor Supply Company
200 Powell Place
Brentwood, TN 37027
Attention:  Chief Executive Officer
Facsimile: (615) 440-4000
     



6.8 Withholding. All payments to Employee under this Agreement will be reduced
by all applicable withholding required by federal, state or local law.
 
6.9 Survival. The provisions of Sections 1.3, 5.1, 5.2 and Section 6.1 through
6.10 hereof shall survive the termination for any reason or expiration of this
Agreement for the period described or referenced in each such Section or, if no
period is described or referenced in such Section, indefinitely.
 
6.10 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
 
6.11 Section 409A. By accepting this Agreement, Employee hereby agrees and
acknowledges that the Company does not make any representations with respect to
the application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable to Employee hereunder.  Further, by the
acceptance of this Agreement, Employee acknowledges that (i) Employee has
obtained independent tax advice regarding the application of Section 409A of the
Code to the payments due to Employee hereunder, (ii) Employee retains full
responsibility for the potential application of  Section 409A of the Code to the
tax and legal consequences of payments payable to Employee hereunder and (iii)
the Company shall not indemnify or otherwise compensate Employee for any
violation of Section 409A of the Code that my occur in connection with this
Agreement. The Parties agree that, to the extent applicable, this Agreement
shall be interpreted and administered in accordance with Section 409A of the
Code and that the Parties will cooperate in good faith to amend such documents
and to take such actions as may be necessary or appropriate to comply with
Section 409A of the Code.
 
Notwithstanding any other provision of this Agreement to the contrary, to the
extent any payments made under this Agreement are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no payments
to be made under this Agreement following the Employee’s termination of
employment shall be made unless the Employee’s termination of employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations and (b) if Employee is deemed at the
time of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of any payments upon the Employee’s separation from service to which
Employee is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the payments shall not be provided to Employee prior to the earlier of (x)
the expiration of the six-month period measured from the date of the Employee’s
“separation from service” with the Company (as such term is defined in Section
1.409A-1(h) of the Treasury Regulations) or (y) the date of Employee’s
death.  Upon the earlier of such dates, all payments deferred pursuant to this
paragraph shall be paid in a lump sum to the Employee, and any remaining
payments due under the Agreement shall be paid as otherwise provided
herein.  The determination of whether the Employee is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Section 1.409A-1(i) of the Treasury Regulations and any
successor provision thereto).
 


 


[Signature page follows]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.






TRACTOR SUPPLY COMPANY


By:            /s/ James Wright
Name:      James Wright
Title:        Chairman and Chief Executive Officer
 


 
EMPLOYEE




/s/ Stanley L.
Ruta                                                                
Stanley L. Ruta





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF GENERAL RELEASE


This Release (this “Release”), dated as of __________, is made by and among
Stanley L. Ruta (“Ruta”) and Tractor Supply Company (the “Company”).
 
WHEREAS, the parties hereto entered into that certain Transition Agreement dated
as of July 29, 2011 (the “Agreement”);
 
WHEREAS, Ruta’s employment with the Company has been terminated upon the
expiration of the Agreement or in a manner described in Section 4.2 of the
Agreement;
 
WHEREAS, pursuant to Section 4.3 of the Agreement, in consideration of the
Company’s willingness to enter into the Agreement and payment of any amounts
thereunder, it is an obligation of Ruta that he executes and delivers this
Release.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.  
Executive Release. Ruta, ON BEHALF OF HIMSELF, HIS SPOUSE, ATTORNEYS, HEIRS,
EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS, PARTNERSHIPS AND
OTHER ENTITIES UNDER HIS CONTROL (TOGETHER, THE “RUTA PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its respective
predecessors, successors and assigns and its respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Company Parties”) from any and
all claims, demands, liabilities, suits, damages, losses, expenses, attorneys’
fees, obligations or causes of action, KNOWN OR UNKNOWN, CONTINGENT OR
NON-CONTINGENT of any kind and every nature whatsoever, and WHETHER OR NOT
ACCRUED OR MATURED, which any of them have or may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, OR
ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR TO AND
INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited to, any
claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(including fraudulent inducement into this Release), defamation, negligence,
promissory estoppel, retaliatory discharge, Title VII of the Civil Rights Act of
1964, as amended, any other civil or human rights law, the Age Discrimination in
Employment Act of 1967, Americans with Disabilities Act, Employee Retirement
Income Security Act of 1974, as amended, the application of Sectrion 409A of the
Internal Revenue Code of 1986, as amended, or any other federal, state or local
law relating to employment or discrimination in employment) arising out of or
relating to Ruta’s employment by the Company or his services as an officer or
employee of the Company or any of its subsidiaries, or otherwise relating to the
termination of such employment or the Agreement (collectively, “Claims”);
provided, however, such general release will not limit or release the Company
Parties from their respective obligations (i) under the Agreement that expressly
survive termination of employment, (ii) under the Company’s benefit plans and
agreements that expressly survive termination of employment, including without
limitation the Company’s equity incentive plans, (iii) in respect of Ruta’s
services as an officer or director of the Company or any of its subsidiaries,
pursuant to any director and officer indemnification agreements or as provided
by law or the certificates of incorporation or by-laws (or like constitutive
documents) of the Company or any of its subsidiaries or [(iv) insert at the time
of termination a description of any other agreements with the Company that
expressly survive Ruta’s termination]. Ruta, ON BEHALF OF HIMSELF AND THE RUTA
PARTIES, hereby represents and warrants that no other person or entity has
initiated or, to the extent within his control, will initiate any such
proceeding on his or their behalf.

 
2.  
Non-Disparagement. Ruta agrees that, for a period of eighteen (18) months
following the date hereof, Ruta shall not, in any communications with the press
or other media or any customer, client or supplier of the Company or any of its
subsidiaries, make any statement which disparages or is derogatory of the
Company or any of its subsidiaries or any of their respective directors or
senior officers; provided, however, that this Section 2 shall apply to Ruta only
for so long as the Company, its subsidiaries and their respective directors and
senior officers refrain from making any such communication which disparages or
is derogatory of Ruta.

 
3.  
Acknowledgement of Waiver of Claims under ADEA. Ruta acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 and that this waiver and release is knowing and
voluntary. Ruta acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Ruta was already entitled.
Ruta further acknowledges that (a) he has been advised that he should consult
with an attorney prior to executing this Release, (b) he has been given
twenty-one (21) days within which to consider this Release before executing it
and (c) he has been given at least seven (7) days following the execution of
this Release to revoke this Release.

 
4.  
Acknowledgment. The parties hereto acknowledge that they understand the terms of
this Release and that they have executed this Release knowingly and voluntarily.
Ruta acknowledges that, in consideration for the covenants and releases
contained herein, he will receive benefits and payments described in the
Agreement, and that he would not receive such benefits and payments without the
execution of this Release.

 
5.  
Severability. All provisions of this Release are intended to be severable. In
the event any provision or restriction contained herein is held to be invalid or
unenforceable in any respect, in whole or in part, such finding shall in no way
affect the validity or enforceability of any other provision of this Release.
The parties hereto further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Release to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Release as limited.

 
6.  
Specific Performance. If a court of competent jurisdiction determines that Ruta
has breached or failed to perform any part of this Release, Ruta agrees that the
Company will be entitled to seek injunctive relief to enforce this Release.

 
7.  
Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Tennessee without reference to principles of
conflict of laws.

 
 [Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Ruta has hereunto set his hands, as of the day and year
first above written.






____________________________
Stanley L. Ruta
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------